Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00401-CR

                               Christopher Timothy BRADY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 559662
                         Honorable Mary D. Roman, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 5, 2020.


                                              _____________________________
                                              Beth Watkins, Justice